Citation Nr: 0711761	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  06-01 630	)	DATE
	)
	)


THE ISSUE

Whether a December 1982 decision by the Board of Veterans' 
Appeals which denied entitlement to service connection for a 
psychiatric disorder should be revised or reversed due to 
clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Francis M. Jackson, Attorney at 
Law 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran, alleging 
CUE in a Board decision dated December 13, 1982.

On May 17, 2006, the Board issued a decision which denied the 
motion for revision of the December 13, 1982 Board decision 
on the grounds of CUE.  The veteran thereafter appealed the 
May 2006 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2006, the Secretary of 
Veterans Affairs, by and through the Office of the General 
Counsel, filed a Motion for Remand (Motion) as the Board 
denied the appellant's motion, applying the former version of 
regulation 38 C.F.R. § 20.1404(b).  In DAV v. Gober, 234 F.3d 
682, 699 (Fed. Cir. 2000), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
rule codified at 38 C.F.R. § 20.1404(b) regarding the 
pleading requirements for a motion alleging clear and 
unmistakable error in a Board decision.  As revised, 
effective July 10, 2001, 38 C.F.R. § 20.1404(b) left intact 
the legal standard necessary to plead error, but eliminated 
the more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35903 (July 10, 2001).  The Motion requested that the Court 
vacate the Board's May 2006 decision and remand the matter to 
the Board to apply the current version of 38 C.F.R. 
§ 20.1404(b) (2006).  By an Order dated in November 2006, the 
Court granted the unopposed Motion, and the case was 
thereafter returned to the Board. 

In a letter received in December 2006, it appears that the 
veteran is alleging CUE in an August 1990 RO decision that 
determined that no new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for schizophrenia under 38 U.S.C.A. § 351 (now 38 
U.S.C.A. § 1151).  He claims that VA did not comply with 38 
U.S.C.A. § 5104 and therefore the claim is still pending.  
This issue is referred to the RO for appropriate development 
and adjudication.  

In another letter received in December 2006, it appears that 
the veteran is filing a claim for fee basis medical 
treatment.  This claim is referred to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  A December 1982 decision of the Board denied entitlement 
to service connection for a psychiatric disorder.

2.  The veteran's allegation of CUE is that at the time of 
the December 1982 Board decision a March 1980 VA Minnesota 
Multiphasic Personality Inventory (MMPI) report existed that 
had not been associated with his claims file.


CONCLUSION OF LAW

The allegation of CUE in the December 1982 Board decision, 
which denied entitlement to service connection for a 
psychiatric disorder, fails to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutes and regulations generally 
setting forth VA's duties to assist and notify a claimant do 
not affect matters on appeal when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, an individual seeking a revision of a 
final decision based upon CUE pursuant to 38 C.F.R. § 
3.105(a) is not a "claimant," as defined by 38 U.S.C. § 5100.  
Consequently, the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant are not 
applicable in the present case. 

The Board notes that in a statement received in January 2007, 
the veteran wrote that he did not have anything else to 
submit and to proceed immediately with the readjudication of 
his appeal.  

II.  CUE

In December 2005, a motion was received from the veteran 
seeking entitlement to an effective date back to March 1980 
for assignment of 100 percent service connected schizophrenia 
based on CUE.  The veteran claims that the December 1982 
Board decision that denied entitlement to service connection 
for schizophrenia contained CUE because all the facts as 
known at that time were not before the adjudicator.  The 
veteran maintains that evidence in the claims file indicated 
that additional VA treatment records existed, and that the 
Board's failure to obtain and review these records 
undebatably changed the outcome of his claim.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable 
evidence does not include the otherwise correct application 
of a statute or regulations where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process, or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  

The Board's Rules of Practice further provide that no new 
evidence will be considered in connection with the 
disposition of the motion.  Material included in the record 
on the basis of § 20.1403(b)(2) is not considered new 
evidence.  38 C.F.R. § 20.1405(b). 

The veteran contends that the Board's 1982 failure to obtain 
the report of a March 1980 VA MMPI, which was referred to by 
evidence already in the claims file, constituted CUE.  The 
March 1980 MMPI report was associated with the claims file 
after the Board issued its December 1982 decision.  A March 
1999 Board decision held that it constituted new and material 
evidence to reopen a claim for service connection for 
schizophrenia.  After further development, in a June 2000 
decision the Board granted service connection for 
schizophrenia.  The veteran has presented arguments as to why 
the failure of the Board to review the March 1980 MMPI report 
undebatably changed the outcome of his claim.

The Board must dismiss the veteran's motion on procedural 
grounds.  As detailed above, the regulations governing 
motions challenging a prior Board decision on the grounds of 
CUE prohibit consideration of new evidence in connection with 
such motions.  38 C.F.R. § 20.1403(b).  Rather, review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  At the time 
of the December 1982 Board decision the law provided that 
service connection could be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  Determinations as to service connection 
would be based on review of the entire evidence of record.  
38 C.F.R. § 3.303 (1982).  Reference to records not before 
the Board at that time may not be made.  

The veteran's argument is essentially based on an alleged 
violation of the duty to assist (the Board failed to obtain 
the March 1980 MMPI report).  However, 38 C.F.R. § 
20.1403(d)(2) specifically states that VA's failure to 
fulfill the duty to assist is an example of what is not CUE.  
The Court has explained that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  
In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that an incomplete record, factually correct in all 
other respects, is not CUE.  

A claim of clear and unmistakable error may only be made upon 
the record as it was then known to reviewers.  Because a 
claim of CUE is to be adjudicated on the basis of the 
evidentiary record at the time of the prior final adverse 
rating determination under consideration, the Board may not 
consider evidence received thereafter. 

The Board recognizes that in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board even where they were not actually before the 
adjudicating body.  

However, the Bell doctrine of constructive notice is not 
applicable to the case at hand.  The 1980 MMPI records were 
not associated with the record at the time of the 1982 Board 
decision, and the constructive-notice-of-records rule 
established in Bell v. Derwinski, 2 Vet. App. 611 (1992), is 
inapplicable to a claim of CUE where the decision in question 
was rendered prior to Bell (i.e. prior to July 21, 1992).  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Lynch v. 
Gober, 11 Vet. App. 22, 26-29 (1997).  Since the 1982 Board 
decision at issue in the present case was rendered prior to 
July 21, 1992, Bell does not operate to make the unobtained 
MMPI report constructively part of the record.  See also 38 
C.F.R. § 20.1403(b).  Therefore, in this case the March 1980 
VA MMPI report referred to by the veteran may not be 
considered in an analysis of CUE.

In light of the above, the Board finds that the veteran has 
not set forth allegations of clear and unmistakable error, 
either of fact or law, in the December 1982 Board decision 
and the motion for revision of that decision based on CUE 
shall be dismissed without prejudice to refiling under 
20.1404(b).


ORDER

The motion for revision of the December 1982 Board decision 
on the grounds of CUE is dismissed without prejudice to 
refiling.  



                       
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



